Citation Nr: 0030610	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
kidney disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
complaints of chest and back pain.  

5.  Entitlement to service connection for systemic arthritis, 
to include arthritis of the lumbar spine.  



INTRODUCTION

The veteran had active service from October 1974 until June 
1977.  

This matter comes before the Board of Veteran's Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The case was remanded in January 1999 for clarification of 
the veteran's representation and whether he desired a 
hearing.  In light of the absence of any relevant response it 
is deemed that he does not desire representation or a 
hearing.  It was also to be clarified whether he was claiming 
service connection for systemic osteoarthritis or 
osteoarthritis which was limited to the lumbar spine.  No 
relevant response was received from the veteran but in the 
March 2000 supplemental statement of the case (SSOC) the RO 
addressed and denied service connection for systemic 
osteoarthritis and, accordingly, that issue has been 
recharacterized as reflected on the title page.  


FINDINGS OF FACT

1.  The claimant was notified of a rating decision of March 
1978 which denied service connection for a kidney disorder 
and defective hearing but no appeal was taken.  

2.  The claimant was notified of a rating decision of June 
1982 which denied service connection for chest and back pain 
but no appeal was taken.

3.  The claimant was notified of a rating decision of 
December 1987 which denied service connection for a 
psychiatric disorder but no appeal was taken.  

4.  The evidence received since the rating action of March 
1978 does not bear so directly and substantially on the 
matters that the new evidence must be considered to fairly 
decide the merits of the claims for service connection for a 
kidney disorder and defective hearing.  

5.  The evidence received since the rating action of December 
1987 does not bear so directly and substantially on the 
matter that the new evidence must be considered to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.  

6.  The evidence received since the rating action of June 
1982 does not bear so directly and substantially on the 
matter that the new evidence must be considered to fairly 
decide the merits of the claim for service connection for 
chest and back pain.  

7.  Systemic arthritis of service origin is not shown.  

8.  X-rays within the first year after military service 
revealed probable arthritis of the lumbar spine and 
subsequent X-rays have confirmed the presence of arthritis of 
the lumbar spine. 


CONCLUSIONS OF LAW

1.  The unappealed rating action of March 1978, which denied 
service connection for a kidney disorder and defective 
hearing, the unappealed rating action of December 1987 which 
denied service connection for a psychiatric disorder, and the 
June 1982 rating action which denied service connection for 
chest and back pain, and of which the veteran was notified, 
are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a) (2000).  

2.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claims for 
service connection for a kidney disorder, a psychiatric 
disorder, defective hearing, and complaints of chest and back 
pain.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000). 

3.  Systemic arthritis was not incurred in or aggravated by 
active service, nor did systemic arthritis manifest to a 
compensable degree within one year after service discharge.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.303(b)(d), 3.307, 3.309 (2000).  

4.  Arthritis of the lumbar spine is presumptively of service 
origin.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.303(b)(d), 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records (SMRs) revealed that 
the October 1974 service entrance examination was negative 
and audiometry testing revealed that threshold levels, in 
decibels, at the following frequencies were as follows: 

Hertz
500
1,000
2,000
4,000
Right 
Ear
15
15
5
10
Left Ear
20
15
15
10

In February 1975 the veteran complained of ear stuffiness.  
On examination his throat was not injected but his right 
tympanic membrane was shiny and the left tympanic membrane 
could not be visualized because of the presence of cerumen.  
The diagnosis was serous otitis media.  

In February 1976 the veteran complained of having a cold and 
a flu.  He had chest pain but a chest X-ray was negative.  
That same day it was noted that he had a productive cough and 
nasal congestion, as well as myalgias.  A few rales were 
heard in the base of each lung.  The assessment was 
bronchitis.  

In April 1976 the veteran complained of back and neck pain 
following 3 days of yard work.  He had mild tenderness to 
palpation of the low back.  The impression was a mild muscle 
strain.  In June 1976 he complained of bedwetting and back 
pain.  On examination there was tenderness in the region of 
each kidney.  Later that month he took Valium for back pain.  
In August 1976 he had a urinary tract infection, at which 
time he complained of back pain and it was noted that he had 
a history of a prior infection.  On examination there was 
some questionable costovertebral angle tenderness.  Later in 
August 1976 it was noted that he had a 5 month history of a 
backache when driving or sitting down.  The assessments were 
questionable prostatitis with or without a sprain of back 
muscles.  He was to be given ultrasound therapy and 
Tetracycline.  Later in August, and in September, 1976 it was 
suspected that he was abusing prescription medication.  

The veteran was given a physical profile in September 1976 
because of emotional and attitudinal problems which might 
compromise his judgment and reliability due to adjustment 
problems which required transitional support through an 
Alcohol and Drug Abuse Rehabilitation Program.  

In October 1976 the veteran again complained of low back pain 
and he stated that he thought he had a kidney problem.  
However, the assessment was that there was very little 
evidence of significant back pain or renal symptoms.  

In February 1977 the veteran complained of a headache and 
chest pain.  The chest pain was in the lower lobe of the left 
lung and lasted only a few seconds, and then went away.  The 
impression was intercostal muscle pain.  

In April 1977 the veteran complained of pain in the low back 
and in the right lower quadrant when urinating.  The pain was 
at the renal angle.  The assessment was a urinary tract 
infection.  Also in that month it was noted that he had 
engaged in episodic excessive drinking but was not alcohol 
dependent.  

The May 1977 service discharge examination was negative and 
audiometry testing revealed that threshold levels, in 
decibels, at the following frequencies were as follows: 

Hertz
500
1,000
2,000
4,000
Right 
Ear
5
15
0
0
Left Ear
0
0
0
0

In an adjunct medical history questionnaire the veteran 
reported having or having had swollen or painful joints, 
involving the knees and right ankle.  He complained of 
chronic or frequent colds and episodic pain or pressure in 
the left side of his chest.  He related having recurrent back 
pain, which he felt was due to a kidney infection.  He also 
complained of depression or excessive worrying, and nervous 
trouble of some sort.   However, a psychiatric evaluation 
revealed a normal mental status.  

The veteran's original claim for service connection for low 
back disability, kidney disability, and an "ear problem" 
was received in October 1977.  This original claim was denied 
by the RO by notification letter of November 29, 1977, based 
on a failure to appear for a VA examination.  The veteran did 
not appeal that decision.   

On VA general medical examination in January 1978 the veteran 
complained of back and kidney problems, as well as a blockage 
in his right ear.  His kidneys were not palpable and there 
were no complaints of discomfort to percussion over either 
renal region.  When questioned about his alleged kidney 
problems he stated that at times he had had difficulty 
retaining urine.  There were no muscle spasms or tenderness 
in the lumbar region.  The diagnoses was that no back 
condition or kidney problems were detected.  A chest X-ray 
was negative but an X-ray of the lumbosacral spine revealed a 
pseudo joint between the left transverse process of L5 and 
the left lateral wing of the sacrum.  There were probably 
slight arthritic changes at the level of this pseudo joint.  
There was slight tilting of the upper portion of the lumbar 
spine to the left, which might be due to muscle spasm.  

VA examination of the veteran's ears in January 1978 revealed 
his left tympanic membrane was within normal limits and his 
right tympanic membrane was scarred.  There was no drainage 
or decreased hearing.  

VA audiometry testing in March 1978 revealed threshold 
levels, in decibels, at the following frequencies as follows: 

Hertz
500
1,000
2,000
4,000
Right 
Ear
15
10
10
10
Left Ear
0
0
5
0

The veteran's speech reception threshold level was 6 decibels 
in the right ear and zero decibels in the left ear and speech 
discrimination ability was 100 percent in the right ear and 
98 percent in the left ear.  It was noted that the veteran's 
hearing acuity was within normal limits, bilaterally, and 
that impedance testing indicated normal mobility of both 
tympanic membranes.  

By rating decision of March 1978, the RO determined that new 
and material evidence had not been submitted to reopen claims 
seeking entitlement to service connection for low back 
disability, kidney disability, and defective hearing.  That 
rating action noted that the veteran had been separated from 
service due to heroin and Phenobarbital abuse.  The veteran 
did not appeal within one year of the March 15, 1978 
notification letter.  

VA outpatient treatment (VAOPT) records of 1981 and 1982 
reveal that in December 1981 the veteran related that for the 
last 4 to 5 years, since an injury during service in 1974, he 
had had episodes of frequent urinary voiding and left 
costorenal pain which lasted one week.  In January 1982 he 
complained of low back pain and of a sensation of tickling in 
each ear.  On examination he had tenderness in the left 
paraspinal muscles.  In February 1982 it was noted that an 
intravenous pyelogram (IVP) had been negative.  It was 
recommended that he be evaluated for low back disease.  

The veteran was admitted to a VA hospital in April 1982 for, 
in part, vague complaints of pressure in his chest and 
feeling nervous.  He had a long history of alcoholism.  On 
examination there was no chest wall tenderness.  A chest X-
ray was normal.  The discharge diagnoses included an anxiety 
reaction and musculoskeletal chest pain.  

VAOPT records in May 1982 reflect that the veteran complained 
of a sensation of fullness and numbness in his left arm.  He 
was anxious and afraid he would have a heart attack.  He was 
known to have an anxiety neurosis and had a variety of vague 
complaints.  The impression was an anxiety neurosis.  

By rating decision of June 1982, the RO again determined that 
that new and material evidence had not been submitted to 
reopen claims for back pain, and denied service connection 
for chest pain, nervous condition, and urinary problems.  The 
veteran did not appeal within one year of the July 8, 1982 
notification letter. 

The veteran was admitted for VA hospitalization in August and 
September 1987 for nervousness, insomnia, depression, 
suspiciousness, and hearing voice.  At admission it was noted 
that he continuously drank alcohol.  The discharge diagnoses 
included alcohol dependence and schizophrenia, schizo-
affective type, depressed.  

The veteran underwent VA hospitalization from September to 
November 1987.  He was admitted due to psychotic symptoms.  
X-rays revealed osteoarthritis of the cervical and lumbar 
segments of the spine, and mild scoliosis of the lower 
thoracic spine, with convexity to the right.  The diagnoses 
were schizophrenia, schizo-affective type, and osteoarthritis 
of the cervical and lumbar segments of the spine with mild 
scoliosis of the thoracic spine.  

By rating decision of December 1987, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a nervous disorder.   The 
veteran did not appeal that decision.  

The veteran underwent VA hospitalization in December 1987 and 
January 1988 for psychiatric disability with hallucination 
and delusions.  The assessments included chronic degenerative 
arthritis.  

On VA general medical examination in May 1988 no hearing loss 
was noted.  The veteran complained of having had episodes of 
chest pain, which were as if he were having a heart attack, 
and during which he could not get enough air and which made 
him paranoid.  He complained of constant pain in his 
shoulders, hands, knees, ankles, and back.  A mental status 
evaluation was conducted.  The diagnoses were paranoid 
schizophrenia, degenerative arthritis but not radiologically 
documented, and musculoskeletal chest pain.  A chest X-ray 
was normal and X-rays of his shoulders and hands were normal 
and did not reveal evidence of arthritis.  

The veteran was admitted for VA hospitalization in June 1988 
after falling down some stairs.  He complained of cervical 
pain but mostly pain in his intrascapular area, and some hip 
pain.  X-rays of the cervical, thoracic, and lumbar segments 
of his spine, as well as his pelvis and hip, were normal.  

The discharge diagnoses from VA hospitalization in June and 
July 1988 included schizophrenia, schizo-affective type; 
osteoarthritis of the spine and knees; and episodic alcohol 
dependence.  During VA hospitalization in January 1989 it was 
noted that he was known to have osteoarthritis and 
degenerative disc disease of the lumbosacral spine.  During 
VA hospitalization in April 1989 he complained of pain of the 
shoulders, knees, and lumbosacral spine, and the discharge 
diagnoses from a period of hospitalization later that month 
included osteoarthritis of the knees, shoulders, lumbosacral 
spine.  He was again hospitalized for psychotic symptoms in 
July 1991.  

On VA field examination in 1994 the veteran complained of 
frequent pain in his chest and knees and on a similar 
examination in 1995 he and his wife indicated that he had 
been "self-medicating" with alcohol, rather than taking 
properly prescribed medication.  

When the veteran underwent VA hospitalization in November and 
December 1996 for his psychosis, he reported having been 
exposed to asbestos but all lab work revealed no evidence of 
any asbestos related lung disorder.  He was positive for 
cocaine and marijuana abuse.  Continued abuse of cocaine and 
alcohol were noted during VA hospitalization in February 1997 
and the discharge diagnoses included polysubstance abuse and 
impulse controlled personality disorder.  During his 
psychiatric VA hospitalization in February and March 1998 a 
physical examination revealed a history of arthritis.  

II.  Law and Regulations

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2000) a rating action which is not 
appealed is final and may not be reopened unless new and 
material evidence is presented.  Regardless of how the RO 
ruled on the question of reopening, the Board must re-decide 
that matter on appeal, because reopening is jurisdictional.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Reopening 
involves determining whether the evidence is sufficient to 
reopen the claim, under 38 U.S.C.A. § 5108, and if reopened, 
and the duty to assist is met, the claim is adjudicated de 
novo.  

In the first step, reopening, there is a three-part analysis.  
First, since the last disallowance on any basis, i.e., on the 
merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 
285 (1996)), there must be new evidence (i.e., noncumulative 
evidence, not redundant, and not previously submitted).  VA 
evidence which was constructively on file and is now actually 
on file, may be new and material evidence if it is not 
cumulative and is relevant).  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. 
App. 312, 314-15 (1999).  If no new evidence is submitted, no 
analysis of materiality is required.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material, i.e., bearing 
directly and substantially on the issue.  

Material evidence was defined as that which established "a 
reasonable possibility [of changing] the outcome."  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  This was changed 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998) by establishing a new and lower standard 
such that material evidence, by itself, or together with old 
evidence, need only be so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1, 4 (1998). 

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  Then, if reopened, the claim must then be 
adjudicated de novo and with application of the benefit-of-
the-doubt rule, after ensuring that the duty to assist has 
been fulfilled, Elkins v. West, 12 Vet. App. 209, 214-218 
(1999) and Winters v. West, 12 Vet. App. 203, 206-06 (1999) 
(en banc).  

III.  Analysis

The veteran was notified of the March 1978 rating decision 
denying service connection for a kidney disorder and 
defective hearing, the June 1982 rating denying service 
connection for chest and back pain, and the December 1987 
rating denying service connection for a psychiatric disorder 
but no appeal was taken from those rating actions.  Thus, 
those rating actions are final and the claims may not be 
readjudicated de novo with first submitting new and material 
evidence.  

Kidney Disorder

While the veteran had urinary tract infections and had some 
complaints of pain in the area of the kidneys during service, 
the evidence on file at the time of the 1978 denial of 
service connection for a kidney disorder did not show the 
existence of kidney pathology.  There has been no evidence 
submitted since 1978 demonstrating the presence of a kidney 
disorder and, accordingly, the evidence since the March 1978 
rating action is insufficient to reopen that claim.  

Psychiatric Disorder

While at service discharge the veteran had complaints of a 
psychiatric nature, he was discharge from service for drug 
abuse and a psychiatric evaluation at service discharge was 
normal.  The earliest evidence of a chronic acquired 
psychiatric disorder is a number of years after military 
service and following years of postservice substance abuse.  
While there are diagnoses of a psychosis, i.e., 
schizophrenia, none of these are within the first year after 
active military service.  

The new evidence merely shows continued treatment for a 
psychosis (as well as alcohol and substance abuse) but does 
not relate a current psychiatric disorder to military service 
in any way.  Although there is also a diagnosis of a 
personality disorder, developmental defects such as 
personality disorders which are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2000).  See also Johnson 
v. Principi, 3 Vet. App. 448, 450 (1992).  

Accordingly, the evidence since the December 1987 rating 
action is insufficient to reopen that claim.  

Hearing Loss

While the veteran had an ear infection during service, and 
some tympanic membrane scarring after service, the evidence 
on file at the time of the 1978 denial of service connection 
for defective hearing did not show a hearing loss, and this 
includes the results of VA audiometry testing in 1978.  There 
has been no evidence submitted since 1978 demonstrating the 
presence of a hearing loss under any standard.  Accordingly, 
the evidence since the March 1978 rating action is 
insufficient to reopen that claim.  

Chest and Back Pain

The veteran had vague complaints of chest pain during service 
associated with either colds or flu's and bronchitis.  He 
also had vague complaints of back pain associated with 
transitory urinary tract infections.  However, the evidence 
at the time of the 1982 rating action did not establish the 
presence of a chronic chest disorder or back disorder during 
active military service.  Similarly, the evidence since that 
rating action also does not establish that the veteran had a 
chronic chest disorder or back disorder during active 
military service (the question of arthritis of the 
lumbosacral spine will be separately addressed since it is 
shown, not during service but within the first year after 
service).  

Accordingly, the evidence since the 1982 rating action is 
insufficient to reopen that claim.  

Systemic Arthritis

There is no radiological evidence of arthritis during active 
military service.  Other than the lumbosacral spine (which 
will be separately addressed) there is no evidence of 
arthritis within the first year after active military 
service.  While postservice X-rays have documented the 
presence of arthritis in the cervical and lumbar segments of 
the spine, there is no radiological evidence of arthritis of 
the veteran's shoulder, hips, hand, or knees and the 
postservice diagnoses of osteoarthritis of a systemic nature 
are based on no more than the veteran's multiple complaints 
of joint pain.  Accordingly, service connection for systemic 
arthritis is not warranted. 

Here, the weight of the evidence is against the claim for 
service connection for systemic arthritis and, thus, as to 
this issue there is no doubt to be resolved.  



Arthritis of the Lumbar Spine

With respect to the claim for service connection for 
arthritis of the lumbar spine, VA X-rays within the first 
year after military service, in January 1978, revealed 
probable slight arthritic changes in the lumbosacral spine.  
X-rays thereafter have also documented arthritis of the 
lumbar spine.  Since the evidence establishes a probability 
of lumbar spine arthritis within the first postservice year, 
service connection therefor is warranted.  


ORDER

The application to reopen the claims for service connection 
for a kidney disorder, a psychiatric disorder, hearing loss, 
and for complaints of chest and back pain is denied.  

Service connection for systemic arthritis is denied.  

Service connection for arthritis of the lumbar spine is 
granted.  


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 2 -


- 1 -


